Citation Nr: 0937492	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  04-21 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1986 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in June 2006.  
A transcript of the hearing is associated with the Veteran's 
claims folder.

The Board remanded this case in September 2006 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the TDIU claim remaining on appeal is warranted.

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a) (2008).  A TDIU rating may also be assigned on an 
extraschedular basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

As shown in the June 2009 rating decision, the disabilities 
for which the Veteran is currently rated are: bilateral 
hallux abductor valgus with calcaneal spurs and hammertoes 
(rated as 30 percent disabling); inflammatory arthritis, gout 
(rated as 20 percent disabling); degenerative joint disease 
thoracic and lumbar spines with degenerative disc disease 
(rated as 20 percent disabling); chronic lymphedema, right 
lower extremity (rated as10 percent disabling); chronic 
lymphedema, left lower extremity (rated as 10 percent 
disabling); chronic strain, left foot associated with hallux 
abductor valgus (rated as10 percent disabling); foot strain, 
right foot associated with hallux abductor (rated as10 
percent disabling); residuals of chronic cervical strain 
(noncompensably rated); and cavernous hemagioma of the liver 
with persistently elevated liver function tests due to 
exposure to hepatitis B and C (noncompensably rated); for a 
combined disability rating of 70 percent from April 13, 2009.  
Previously, hallux abductor valgus with calcaneal spurs, left 
foot, had been rated as 10 percent disabling until April 12, 
2009, the day before the 30 percent rating for bilateral 
hallux abductor valgus became effective, and chronic 
lymphedema of the lower extremities had been rated as 10 
percent disabling until June 25, 2002, the day before the 
separate ratings for lymphedema for each lower extremity 
became effective.

Initially, the Board observes that the percentages standards 
of 4.16(a) have not been met; although there are two or more 
disabilities resulting in a combined rating of 70 percent, at 
least one disability is not ratable at 40 percent or more.  
See 38 C.F.R. § 4.16(a).  However, given the provisions of 38 
C.F.R. § 4. 16(b), cited to above, consideration of whether 
the Veteran is, in fact, unemployable, is still necessary in 
this case.

This case was remanded in September 2006 for development by 
the RO, to include an examination with a medical opinion as 
to whether or not the Veteran is unemployable as a result of 
his service-connected disabilities.  Accordingly, the Veteran 
underwent examination in April 2009.  The examiner, after 
review of the Veteran's claims file, offered her opinion that 
the Veteran's chronic foot condition interferes with his 
ability to obtain any gainful physical employment.  The April 
2009 examiner also opined that the Veteran's cervical and 
lumbar spine condition makes it difficult for him to maintain 
any physical or sedentary employment.  


It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, where the Veteran is 
found to be unemployable by reason of service-connected 
disabilities but does not meet the schedular percentages set 
forth in the regulations, the claim should be referred to the 
Director, Compensation and Pension Service for extraschedular 
consideration.  See 38 C.F.R. § 4.16(b).

Given the opinions proffered by the VA examiner in April 
2009, the Board finds that referral to the Director, VA 
Compensation and Pension Service, for the consideration of an 
extraschedular rating under the provision of 38 C.F.R. § 
4.16(b) is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for 
entitlement to TIDU to the Director, VA 
Compensation and Pension Service, on the 
basis of extraschedular consideration 
under 38 C.F.R. § 4. 16(b), in accordance 
with the regulations.

2.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the appellant the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




